                               ARTHUR H. FORMAN
                                      Attorney at Law
                                    98-20 Metropolitan Avenue
                                  Forest Hills, New York 11375
                                           _________
                               Tel: 718-268-2616 Fax: 718-575-1600
                                     e-Mail: af@ahforman.com


                                                August 6, 2020



Hon. Carol Bagley Amon
U.S. District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                                       Re:      Jaswinder Kaur v. Rajendrasinh Jhala d/b/a
                                                Nila’s Eyebrow Center et al.
                                                Case No. CV-20-1186(CBA)(VMS)

Dear Judge Amon:

        This office represents the plaintiff in the above referenced action brought
pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et. seq. (“FLSA”) and New
York labor laws for alleged unpaid minimum wages, overtime and related wage
violations. On July 30, 2020 defendants served responses to plaintiff’s first discovery
demands wherein Defendants disclosed for the first time that the business where plaintiff
had worked was a corporation. Previously, because plaintiff was unaware that the
business was incorporated, plaintiff brought the action against the two owners, only.
However, plaintiff now requests permission to file the proposed First Amended
Complaint so as to join Ajay International Corp. as an additional defendant. (Copy
attached hereto as Exh.A). The only other amendment was to proposed paragraph 35
which adds alleged wages paid to plaintiff for dates that were omitted in error in the
original complaint. Pat B. Pitchayan, Defendants’ counsel, has advised me that he has
no objection to this proposed amended pleading and that his office will accept service on
behalf of the corporation.

       Accordingly, plaintiff respectfully requests that the Court approve the filing of the
First Amended Complaint and the parties jointly request that the time for all defendants
to respond to the First Amended Complaint be twenty-one days from the date the First
Amended Complaint is filed or deemed filed.

       The parties thank you for your consideration of this request.


                                                Very truly yours,

                                                       /S/
                                                Arthur H. Forman

:AHF
Enc.
